Orders affirmed, without costs. The questions certified on the appeal and the cross appeal answered in the affirmative. Ho opinion.
Concur: Chief Judge Desmond and Judges Fuld, Foster and Scileppi. Judges Dye, Van Voorhis and Burke dissent and vote to modify and to dismiss the complaint upon the ground that *943under the applicable statute criminal liability is the exclusive redress for its violation (Sajor v. Ampol, Inc., 275 N. Y. 125; Rosasco Creameries v. Cohen, 276 N. Y. 274). The question certified on the cross appeal to this court should be answered in the negative.